Butler, J.
It appears from the finding in this case, that the defendant sold the plaintiff a pair of stags, and at the time of the sale warranted them to work evenly on the yoke. The court found that they did not so work, and gave judgment for the plaintiff.
The defendant claimed on the trial that the stags, under the management of skillful drivers, worked or wrnuld work [ *329 ] *evenly on the yoke, and therefore that the warranty was not broken. The court held that the warranty was broken if the stags would not work evenly when in charge of drivers of ordinary skill, and further found that the uneven working of the stags was not owing to the want of ordinary skill in driving them, but to their habits, temperaments or dispositions, or other • cause.
*269The bare statement of the case seems sufficient to show that there was no error in the judgment of the court. Cattle differ in temperament and disposition, as every one well knows who has had any thing to do with them, and when broken and yoked together will work more or less evenly and kindly according as they are similar to each other in temper, habits or disposition. The laggard will hold back, the spirited animal will take the lead. Such uneven working is a serious defect and impairs their value and usefulness. No farmer who takes pride in his calling, or desires to follow it with comfort, is willing to own such a team, nor can they perform the same amount of labor that they could perform if they worked evenly. When, too, this habit is once acquired, it remains, and although a very skillful driver, by constant attention and in the majority of cases, may be able to keep the laggard up to his work without exciting his mate to an excess of labor, yet it is not always so. Nor is the exercise of such skill, and such constant attention to the team, consistent with that attention to the business in hand which is ordinarily required.
There is no error in the record, and judgment must be affirmed.
In this opinion the other judges concurred ; except Sanford, J., who tried the case in the court below and did not sit.
Judgment affirmed.